Case 8:19-cv-00886-VMC-SPF Document 220 Filed 01/13/20 Page 1 of 5 PageID 2793




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


    COMMODITY FUTURES TRADING
    COMMISSION,

          Plaintiff,                        CASE NO. 8:19-cv-886-T-33SPF

    v.

    OASIS INTERNATIONAL GROUP, LTD.;
    OASIS MANAGEMENT, LLC;
    SATELLITE HOLDINGS COMPANY;
    MICHAEL J. DACORTA;
    JOSEPH S. ANILE II;
    RAYMOND P. MONTIE III;
    FRANCISCO “FRANK” DURAN; and
    JOHN J. HAAS;

          Defendants,

    and

    MAINSTREAM FUND SERVICES, INC.;
    BOWLING GREEN CAPITAL MANAGEMENT, LLC;
    LAGOON INVESTMENTS, INC.;
    ROAR OF THE LION FITNESS, LLC;
    444 GULF OF MEXICO DRIVE, LLC;
    4064 FOUNDERS CLUB DRIVE, LLC;
    6922 LACANTERA CIRCLE, LLC;
    13318 LOST KEY PLACE, LLC; and
    4OAKS, LLC;

          Relief Defendants.
Case 8:19-cv-00886-VMC-SPF Document 220 Filed 01/13/20 Page 2 of 5 PageID 2794




                INTERVENOR UNITED STATES’ REPLY TO
                RELIEF DEFENDANT MAINSTREAM FUND
              SERVICES, INC.’S RESPONSE IN OPPOSITION TO
           MOTION TO EXTEND STAY OF ALL CIVIL PROCEEDINGS

           In accordance with the Court’s Order of January 8, 2020 (Doc. 219), the

    United States of America, by Maria Chapa Lopez, United States Attorney for the

    Middle District of Florida, through the undersigned Assistant United States

    Attorney, hereby files its reply to Relief Defendant Mainstream Fund Service,

    Inc.’s (“MFS”) Response in Opposition to Intervenor United States’ Motion to

    Extend Stay of All Civil Proceedings (Doc. 218). The United States has no

    objection to a temporary and partial lifting of the stay to allow for discovery on

    the singular issue of whether MFS rendered services to Oasis International

    Group, Ltd. (“Oasis”) in exchange for the fees it received, which should lead to

    resolution of the Commodity Futures Trading Commission’s (“CFTC”) case as to

    MFS.

           Specifically, based upon its reading of MFS’ response and its

    communications with counsel for the CFTC, the government understands that

    the only issue still requiring resolution in the CFTC’s case against MFS is

    whether MFS rendered services to Oasis in exchange for all of the fees MFS

    received from Oasis. Although MFS has produced a substantial volume of

    documents to the Receiver, it has not yet provided the full accounting

    contemplated by the Statutory Restraining Order (“SRO”) (Doc. 7) or documents

                                             2
Case 8:19-cv-00886-VMC-SPF Document 220 Filed 01/13/20 Page 3 of 5 PageID 2795




    from which the CFTC can substantiate that MFS earned the fees it received. For

    example, it does not appear that MFS has provided a complete set of all of the

    invoices it sent to Oasis and corresponding records to show the invoices were

    paid so that the fees can be substantiated. According to the CFTC, if MFS were

    permitted to file a motion for summary judgment, the CFTC will not be able to

    respond to the motion unless and until it receives additional information from

    MFS. Once the CFTC receives the full accounting and the missing invoices, it

    should be able to articulate what, if any, additional discovery it needs – including

    documents, interrogatories, and depositions – to resolve its case against MFS.

          For the foregoing reasons, the United States has no objection to a

    temporary and partial lifting of the stay to allow for discovery on the singular

    issue of whether MFS rendered services to Oasis in exchange for the fees it

    received. The United States does not believe this limited discovery will pose any




                                             3
Case 8:19-cv-00886-VMC-SPF Document 220 Filed 01/13/20 Page 4 of 5 PageID 2796




    harm to the government’s ongoing criminal investigation and related

    prosecutions.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Rachelle DesVaux Bedke
                                          Rachelle DesVaux Bedke
                                          Assistant United States Attorney
                                          Florida Bar No. 0099953
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail: Rachelle.Bedke@usdoj.gov




                                           4
Case 8:19-cv-00886-VMC-SPF Document 220 Filed 01/13/20 Page 5 of 5 PageID 2797




                                                    Case No. 8:19-cv-886-T-33SPF


                              CERTIFICATE OF SERVICE

          I hereby certify that on January 13, 2020, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which will

    send a notice of electronic filing to counsel of record.

          I hereby certify that on January 13, 2020, a true and correct copy of the

    foregoing document and the notice of electronic filing were sent by electronic

    mail to the following non-CM/ECF participants:

                 Adam Allen, Esquire
                 Criminal Defense Counsel for Michael J. DaCorta
                 Adam_Allen@fd.org

                 Burton W. Wiand, Receiver
                 BWiand@WiandLaw.com


                                             /s/ Rachelle DesVaux Bedke
                                             Rachelle DesVaux Bedke
                                             Assistant United States Attorney
                                             Florida Bar No. 0099953
                                             400 N. Tampa St., Ste. 3200
                                             Tampa, FL 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail: Rachelle.Bedke@usdoj.gov




                                              5
